 
Exhibit 10.6
EMPLOYMENT AGREEMENT ADDENDUM #2
 
    This Addendum pertains to the Employment Agreement between Jeffrey S.
Frichner ("Employee") and Left Behind Games Inc. ("LBG" or the "Company") as
President and Secretary. Employee and the Company are sometimes individually
referred to herein as a "party" and collectively as the "parties."
 
    The “Base Salary” as stated in the original agreement, shall be amended to
include the following provisions:
 

a)  
After Company achieves Initial Revenues: Salary of One Hundred Fifty Thousand US
Dollars ($150,000.00 USD).




b)  
After Company achieves $4 million in Annual Revenues: Salary of One Hundred
Eighty Thousand US Dollars ($180,000.00 USD), a Twenty-Five Thousand Dollar
($25,000.00) Bonus, and a One Thousand Dollar ($1,000.00) per month Expense
Account to be spent at your discretion.




c)  
After Company achieves $8 million in Annual Revenues: Salary of Two Hundred
Twenty Thousand US Dollars ($220,000.00 USD), a Fifty Thousand Dollar
($50,000.00) Bonus, and a Two Thousand Dollar ($2,000.00) per month Expense
Account to be spent at your discretion.




d)  
After Company achieves $12 million in Annual Revenues: Salary of Two Hundred
Sixty Thousand US Dollars ($260,000.00 USD), a Seventy-Five Thousand Dollar
($75,000.00) Bonus, and a Three Thousand Dollar ($3,000.00) per month Expense
Account to be spent at your discretion.




e)  
After Company achieves $16 million in Annual Revenues: Salary of Three Hundred
Thousand US Dollars ($300,000.00 USD), a One Hundred and Fifty Thousand Dollar
($150,000.00) Bonus, and a Five Thousand Dollar ($5,000.00) per month Expense
Account to be spent at your discretion.



By signing below, the parties acknowledge they have read, understand and agree
to this terms and conditions of this Addendum.
 

EMPLOYEE       /s/ Jeffrey S. Frichner    Feb 1, 2005    
_______________________      ___________ Jeffrey S. Frichner    Date



 
 
 


ACCEPTED:


LEFT BEHIND GAMES INC.
a Delaware corporation



/s/ Troy A. Lyndon    Feb 1, 2005     By:____________________         
____________ Troy A. Lyndon, CEO   Date

 
 
 

